            Case 2:20-cv-01470-GMN-VCF Document 157 Filed 04/30/21 Page 1 of 2




1

2

3

4                                        UNITED STATES DISTRICT COURT

5                                            DISTRICT OF NEVADA

6                                                       ***

7     IMAGEKEEPER LLC,                                        2:20-cv-01470-GMN-VCF

8                           Plaintiff,
                                                              ORDER
9     vs.
                                                              MOTION TO COMPEL ADEQUATE TRADE
10
                                                              SECRET DISCLOSURES [ECF NO. 110];
      WRIGHT NATIONAL FLOOD INSURANCE                         MOTION TO COMPEL DISCOVERY [ECF NO.
11    SERVICES LLC, et al.,                                   151]; JOINT STATUS REPORT [ECF NO. 156]
12                          Defendants.

13
             Before the Court is the joint status report pursuant to the minute order dated April 21, 2021 (See
14
     ECF Nos. 155 and 156). The parties met and conferred to address issues arising out of Wright Flood’s
15
     motion to compel (ECF No. 110) and ImageKeeper’s motion to compel (ECF No. 151). The Court
16
     grants both motions to compel in part (ECF Nos. 110 and 151) and resolves the outstanding issue in the
17
     joint status report (ECF No. 156).
18
             The Court heard arguments regarding Wright Flood’s motion to compel on March 18, 2021.
19
     (ECF No. 144). At that hearing, the Court asked the parties to meet and confer regarding possibly
20
     appointing a special master with specific technical knowledge for a limited purpose. (Id.) The parties
21
     were unable to reach an agreement and submitted competing proposals for the Court’s consideration:
22
     The Court then held another hearing to discuss the proposals. (ECF No. 154).
23
             The Court’s original concept of receiving assistance from a special master to evaluate the
24
     comparable completeness of disclosures, which would amount to simultaneous discovery responses, has
25

                                                          1
           Case 2:20-cv-01470-GMN-VCF Document 157 Filed 04/30/21 Page 2 of 2




1    proved to be impractical. It will not be an efficient use the parties or the Court’s time and resources to

2    proceed with that idea. The Court resolves these motions now based on the parties’ briefing and the

3    representations the parties made at the hearings. The Court grants the motions to compel in part.

4            The Court holds that:

5            1.      ImageKeeper must supplement the detail of its trade secrets identified in response to

6    Wright Flood Interrogatory No. 1 on or before May 21, 2021.

7            2.     ImageKeeper will not be permitted to expand the scope of or increase the number of the

8    seven categories of trade secrets set forth in its supplemental response to Interrogatory No. 1.

9            3.     ImageKeeper will not be permitted to materially alter the details of its trade secrets

10   disclosed in its supplemental response to Interrogatory No. 1.

11           4.     Concurrent with the service of the supplemental response to Interrogatory No. 1, Wright

12   Flood must produce those documents in its possession that are currently being withheld based on Wright

13   Flood’s position that ImageKeeper’s response to Interrogatory No. 1 was deficient.

14           Accordingly,

15           IT IS ORDERED that the Motions to Compel, ECF Nos. 110 and 151 are GRANTED IN PART

16   as set forth in this Order. The motions are DENIED in all other respects.

17           IT IS FURTHER ORDERED that ImageKeeper has until May 21, 2021 to supplement the detail

18   of its trade secrets identified in response to Wright Flood Interrogatory No. 1.

19           IT IS FURTHER ORDERED that Wright Flood must concurrently produce the documents in its

20   possession that it withheld based on the position that ImageKeeper’s response to Interrogatory No. 1 was

21   deficient.

22           DATED this 30th day of April 2021.

23
                                                                   _________________________
24                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
25

                                                           2
